Chalmers, J.,
delivered the opinion of the court.
By the terms of the charter of the plaintiff in error it is declared “ that the capital stock of said company, and all other property belonging to or connected with said railroad shall be exempt from all taxation until eight years after said road shall be put in operation.”
The only question presented is, whether the legislature is thereby prohibited before the expiration of the period from levying a tax, designated as a privilege tax, upon the corporation.
We think that the question must manifestly be answered in the affirmative, both upon reason and authority. Wilmington Railroad v. Reid, 13 Wall. 264; M. O. Railroad v. Mosely, 52 Miss. 127.

Judgment reversed, and cause remanded, with direction to enter judgment for the plaintiff below.